Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 21st day of
July, 2016 to be effective August 1, 2016 (the “Effective Date”), by and between
LSB Industries, Inc., a Delaware corporation (together with its successors and
assigns, the “Company”), and John Diesch, an individual (the “Executive”).

WHEREAS, the Company and Executive desire to enter into this Agreement to set
out the terms and conditions for the employment relationship between Executive
and the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Term. The Company agrees to employ Executive pursuant to the terms of this
Agreement, and Executive agrees to be so employed, for a term of three (3) years
and five (5) months (the “Initial Term”) commencing as of the Effective Date.
Notwithstanding the foregoing, Executive’s employment hereunder may be earlier
terminated in accordance with Section 9 hereof, subject to Section 10 hereof.
Terms used herein with initial capitalization not otherwise defined are defined
in Section 25. The period of time between the Effective Date and the termination
of Executive’s employment hereunder shall be referred to as the “Employment
Period.” Unless the Company gives Executive written notice at least ninety
(90) days prior to the end of the Initial Term or any Renewal Term (as defined
below), as the case may be, of its intent that this Agreement shall expire at
the end of such Initial Term or Renewal Term, this Agreement shall automatically
and without further action by the Company or Executive renew for another term of
one (1) year on the same terms and conditions, including this sentence, except
that such renewal term and any succeeding renewal term shall be the “Renewal
Term” and “Renewal Term” shall replace (Initial Term”.

2. Position and Duties. During the Employment Period, Executive shall serve as
Executive Vice President – Manufacturing (“EVP – Manufacturing”) of the Company
and shall report directly to the Company’s Chief Executive Officer (“CEO”). In
his capacity as EVP – Manufacturing, Executive shall have the duties,
responsibilities and authorities customarily associated with the position of EVP
– Manufacturing in a company the size and nature of the Company. Executive shall
devote Executive’s reasonable best efforts and substantially all of Executive’s
business time to the performance of Executive’s duties hereunder and the
advancement of the business and affairs of the Company and shall be subject to,
and shall comply in all material respects with, the policies of the Company
applicable to Executive; provided that Executive shall be entitled (i) to serve
as a member of the board of directors of a reasonable number of other companies,
subject to the advance approval of the Board, which approval shall not be
unreasonably withheld, (ii) to serve on civic, charitable, educational,
religious, public interest or public service boards, and (iii) to manage
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere, as determined by the Board in good
faith, with the performance of Executive’s duties and responsibilities
hereunder.

3. Place of Performance. During the Employment Period, Executive shall be based
primarily at the Company’s offices in Oklahoma City, Oklahoma, or at the
company’s

 

1



--------------------------------------------------------------------------------

manufacturing locations. For the avoidance of doubt, Executive is not permitted
to tele-commute or otherwise work from a remote location without the prior
written consent of the CEO.

4. Compensation and Benefits; Equity Awards.

(a) Base Salary. During the Employment Period, the Company shall pay to
Executive a base salary (the “Base Salary”) at the rate of no less than
$325,000 per calendar year, less applicable deductions. The Base Salary shall be
reviewed for increase by the Board no less frequently than annually and shall be
increased in the discretion of the Board and any such adjusted Base Salary shall
constitute the “Base Salary” for purposes of this Agreement. The Base Salary
shall be paid in substantially equal installments in accordance with the
Company’s regular payroll procedures.

(b) Annual Bonus. During the Employment Period, Executive shall be paid an
annual cash performance bonus (an “Annual Bonus”) under the Company’s annual
bonus plan (as in effect from time to time for senior executives) in respect of
the 2017 fiscal year and each fiscal year that ends during the Employment
Period, to the extent earned based on performance against performance criteria.
The performance criteria for any particular fiscal year shall be determined by
the Compensation Committee of the Board (the “Committee”). Executive’s annual
bonus opportunity shall be no less than 50% of Executive’s Base Salary as of the
beginning of the applicable performance period (the “Target Bonus”), if target
levels of performance for that year are achieved, up to a maximum of 100% of
Executive’s Base Salary. Executive’s Annual Bonus for a bonus period shall be
determined by the Committee after the end of the applicable bonus period and
shall be paid to Executive when annual bonuses for that year are paid to other
senior executives of the Company generally, but in no event later than March 31
of the year following the year to which such Annual Bonus relates. For avoidance
of doubt, if Executive is employed on the last day of the fiscal year, but not
on the date on which Annual Bonuses with respect to that fiscal year are paid,
Executive shall be entitled to receive any such bonus determined to be
applicable to Executive’s performance during that fiscal year, and the Committee
shall determine such bonus as if Executive had been employed on the date such
determination is made.

(c) Equity Awards. In each fiscal year during the Employment Period, the
Executive shall be eligible to receive a grant of an equity-based award (the
“Annual Equity Award”) under the Company’s 2016 Long Term Incentive Plan (or
successor plan). The terms and conditions applicable to any annual Equity Award
shall be determined by the Compensation Committee of the Board (the “Committee”)
in accordance with the Company’s applicable long-term incentive plan; provided
that any Annual Equity Award hereunder shall have a value of not less than 50%
the Executive’s then current Base Salary.

(d) Vacation; Benefits. During the Employment Period, Executive shall be
entitled to four (4) weeks of paid vacation per calendar year (as prorated for
partial years) in accordance with the applicable policies of the Company, which
shall be accrued and used in accordance with such policies. During the
Employment Period, Executive shall be entitled to participate in any employee
benefit plan that the Company has adopted or may adopt, maintain or contribute
to for the benefit of its employees generally, subject to satisfying the
applicable eligibility requirements, except to the extent such plans are
duplicative of the benefits otherwise

 

2



--------------------------------------------------------------------------------

provided to Executive hereunder. Executive’s participation will be subject to
the terms of the applicable plan documents and generally applicable Company
policies. The foregoing, however, shall not be construed to require the Company
to establish any such plans or to prevent the modification or termination of
such plans once established.

5. Expenses. The Company shall reimburse Executive promptly for all expenses
reasonably incurred by Executive in the performance of his duties in accordance
with policies which may be adopted from time to time by the Company following
presentation by Executive of an itemized account, including reasonable
substantiation, of such expenses.

6. Confidentiality and Non-Disclosure. The Company and Executive acknowledge and
agree that during Executive’s employment with the Company, Executive will have
access to and may assist in developing Confidential Information and will occupy
a position of trust and confidence with respect to the affairs and business of
the Company and the Company Affiliates. Executive agrees that the following
obligations are necessary to preserve the confidential and proprietary nature of
Confidential Information and to protect the Company and the Company Affiliates
against misuse of such information:

(a) Non-Disclosure. After Executive’s employment with the Company ends,
Executive will not use, disclose, copy or transfer any Confidential Information
unless authorized in writing by the Company. Anything herein to the contrary
notwithstanding, the provisions of this Section 6(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order Executive to disclose or make accessible any
information, provided that prior to any such disclosure Executive shall provide
the Company with reasonable notice of the requirements to disclose and an
opportunity to object to such disclosure and Executive shall cooperate with the
Company in filing such objection; (ii) as to information that becomes well known
to the public other than due to Executive’s violation of this Section 6(a); or
(iii) to the extent necessary in connection with any disputes between the
parties with respect to the interpretation and/or enforcement of this Agreement
and any other agreements between the parties.

(b) Materials. Executive will use Confidential Information only for normal and
customary use in the Company’s business, as determined reasonably and in good
faith by Executive. Executive will return to the Company all Confidential
Information and copies thereof and all other property of the Company or any
Company Affiliate at any time upon the request of the Company and in any event
promptly after Executive’s employment ends. Executive agrees to identify and
return to the Company any copies of any Confidential Information after Executive
ceases to be employed by the Company. Anything to the contrary notwithstanding,
nothing in this Section 6 shall prevent Executive from retaining a home computer
(provided all Confidential Information has been removed), papers and other
materials of a personal nature, including diaries, calendars and Rolodexes,
information relating to his compensation or relating to reimbursement of
expenses, information that may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment or termination thereof.

7. Non Solicitation.

(a) During the Non-Solicitation Period, Executive shall not (A) directly solicit

 

3



--------------------------------------------------------------------------------

any , person or other entity in soliciting any established customer for the
purpose of a Competitive Enterprise providing and/or selling any products that
are provided and/or sold by the Company or its subsidiaries to such established
customer, or performing any services that are performed by the Company or its
subsidiaries for such established customer, (B) interfere with or damage (or
attempt to interfere with or damage) any relationship and/or agreement between
the Company or its subsidiaries and any established customer; or (C) directly or
indirectly solicit any employee of the Company or the Company Affiliates with a
view toward inducing any such employee to go to work for another person or third
party or to cease or end their employment relationship.

(b) Conflicting Obligations and Rights. Executive agrees to inform the Company
of any apparent conflicts between Executive’s work for the Company and any
obligations Executive may have to preserve the confidentiality of another’s
proprietary information or related materials before using the same on the
Company’s behalf. The Company shall receive such disclosures in confidence and
consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(c) Enforcement. Executive acknowledges that in the event of any breach of this
Section 7, the business interests of the Company and the Company Affiliates will
be irreparably injured, the full extent of the damages to the Company and the
Company Affiliates will be impossible to ascertain, monetary damages will not be
an adequate remedy for the Company and the Company Affiliates, and the Company
will be entitled to enforce this Agreement by a temporary, preliminary and/or
permanent injunction or other equitable relief, without the necessity of posting
bond or security, which Executive expressly waives. Executive understands that
the Company may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Company’s right to enforce any other requirements
or provisions of this Agreement. Executive agrees that each of Executive’s
obligations specified in this Agreement is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement.

8. Cooperation. Following any termination of employment, Executive agrees to
reasonably cooperate (taking into account his other business and personal
commitments) with any investigation, suit or claim involving the Company and of
which Executive has knowledge, provided any such cooperation is not adverse to
his legal interests. The Company agrees to reimburse Executive for any costs
incurred by him in connection with such cooperation, including payment of
separate counsel for Executive if he reasonably determines such separate
representation is warranted by the circumstances.

9. Termination of Employment.

(a) Permitted Terminations. Executive’s employment hereunder may be terminated
during the Employment Period under the following circumstances:

(i) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

 

4



--------------------------------------------------------------------------------

(ii) By the Company. The Company may terminate Executive’s employment:

(A) Disability. For Disability; or

(B) With or Without Cause. For Cause or without Cause.

(iii) By Executive. Executive may terminate his employment for any reason or for
no reason by giving thirty (30) days advance Notice of Termination to the
Company.

(b) Termination. Any termination of Executive’s employment by the Company or
Executive (other than because of Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. Termination of
Executive’s employment shall take effect on the Date of Termination.

(c) Effect of Termination. Upon any termination of Executive’s employment with
the Company, and its subsidiaries, Executive shall resign from, and shall be
considered to have simultaneously resigned from, all positions with the Company
and all of its subsidiaries.

10. Compensation Upon Termination.

(a) Death. If Executive’s employment is terminated during the Employment Period
as a result of Executive’s death pursuant to Section 9(a)(i), the Employment
Period shall terminate without further notice or any action required by the
Company or Executive’s legal representatives. Upon Executive’s death, the
Company shall pay or provide to Executive’s representative or estate (i) all
Accrued Benefits, if any, to which Executive is entitled and (ii) Executive’s
outstanding equity awards shall vest pro rata as of the Date of Termination
based on the time Executive was employed during the applicable three (3)-year
vesting period. Except as set forth herein, the Company shall have no further
compensation obligations to Executive (or Executive’s legal representatives or
estate) under this Agreement.

(b) Disability. If the Company terminates Executive’s employment during the
Employment Period because of Executive’s Disability pursuant to
Section 9(a)(ii)(A), the Company shall pay to Executive (i) all Accrued
Benefits, if any, to which Executive is entitled and (ii) Executive’s
outstanding equity awards shall vest pro rata as of the Date of Termination
based on the time Executive was employed during the applicable three (3)-year
vesting period. Except as set forth herein, the Company shall have no further
compensation obligations to Executive (or Executive’s legal representatives)
under this Agreement.

(c) Termination by the Company for Cause, or by Executive without Good Reason.
If, during the Employment Period, the Company terminates Executive’s employment
for Cause pursuant to Section 9(a)(ii)(B), or Executive terminates his
employment without Good Reason, the Company shall pay to Executive all Accrued
Benefits, if any, to which Executive is entitled. Except as set forth herein,
the Company shall have no further compensation obligations to Executive under
this Agreement.

 

5



--------------------------------------------------------------------------------

(d) Certain Terminations Prior to a Change in Control. If, prior to the
occurrence of a Change in Control the Company terminates Executive’s employment
during the Employment Period other than for Cause, death or Disability or if
Executive terminates his employment hereunder with Good Reason the Employment
Period shall terminate upon the Date of Termination, (i) the Company shall pay
or provide Executive (or Executive’s estate, if Executive dies after such
termination but before receiving such amount) (A) all Accrued Benefits, if any,
to which Executive is entitled, and (B) a payment equal to twelve (12) months of
Executive’s Base Salary, payable in a lump sum on the first payroll date
following the execution (and non-revocation) of the general release of claims
described in Section 10(g), subject to Section 10(h) and Section 24.

(e) Certain Terminations Following a Change in Control. If, within the period
beginning six (6) months before and ending twelve (12) months following the date
of consummation of a Change in Control, the Company terminates Executive’s
employment other than for Cause, Death or Disability or if Executive terminates
his employment hereunder with Good Reason the Employment Period shall terminate
upon the Date of Termination, (i) the Company shall pay or provide Executive (or
the Executive’s estate, if Executive dies after such termination but before
receiving such amount) (A) all Accrued Benefits, if any, to which Executive is
entitled; (B) an amount equal to the product of (x) one (1) and (y) the sum of
Executive’s (I) Base Salary, and (II) Target Bonus, payable in a lump sum on the
first payroll date following the execution (and non-revocation) of the general
release of claims described in Section 10(g), subject to Section 10(h) and
Section 24, and (ii) all of Executive’s outstanding equity awards shall fully
vest as of the Date of Termination.

(f) Release. As a condition of receiving any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits, Executive must execute and deliver to the Company and not
revoke a general release of claims in favor of the Company in substantially the
form attached on Exhibit A hereto. Such release must be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following Executive’s Date of Termination. The Company shall deliver to
Executive the appropriate form of release of claims for Executive to execute
within five (5) business days following the Date of Termination.

(g) Certain Payment Delays. Notwithstanding anything to the contrary set forth
herein, to the extent that the payment of any amount described in Sections 10(d)
or (e) constitute “nonqualified deferred compensation” for purposes of Code
Section 409A (as defined in Section 24 hereof), any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.

(h) No Offset. In the event of termination of his employment, Executive shall be
under no obligation to seek other employment and there shall be no offset
against amounts due to him on account of any remuneration or benefits provided
by any subsequent employment he may obtain. The Company’s obligation to make any
payment pursuant to, and otherwise to

 

6



--------------------------------------------------------------------------------

perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Company or the Company Affiliates
may have against Executive for any reason.

(i) 280G Payments. In the event the Company determines in good faith that any
payments, entitlements or benefits (whether made or provided pursuant to this
Agreement or otherwise, including by the person or entity affecting a change in
control) provided to Executive constitute “parachute payments” within the
meaning of Section 280G of the Code, and may be subject to an excise tax imposed
pursuant to Section 4999 of the Code, then, if Executive would be placed in a
better after-tax position, Executive’s “parachute payments” will be reduced to
an amount determined by the Company in good faith to be the maximum amount that
may be provided to Executive without resulting in any portion of such “parachute
payment” being subject to such excise tax. The payment reduction contemplated by
the preceding sentence shall be implemented as follows: first, by reducing any
payments to be made to Executive under Section 10(d)(i)(B) and (C) or
Section 10(e)(i)(B) and (C), as applicable; second, by reducing any other cash
payments to be made to Executive but only if the value of such cash payments is
not greater than the parachute value of such payments; third, by cancelling the
acceleration of vesting of any restricted stock or restricted stock unit awards
solely with respect accelerated vesting upon a change in control such that such
awards will continue to vest on their original schedules; fourth, by cancelling
the acceleration of vesting of any stock options or stock appreciation rights
solely with respect accelerated vesting upon a change in control such that such
awards will continue to vest on their original schedules, fifth, by eliminating
the Company’s payment of the cost of any post-termination continuation of
medical and dental benefits for Executive and his eligible dependents and sixth,
by reducing any equity awards. In the case of the reductions to be made pursuant
to each of the above-mentioned clauses, the payment and/or benefit amounts to be
reduced and the acceleration of vesting to be cancelled shall be reduced or
cancelled in the inverse order of their originally scheduled dates of payment or
vesting, as applicable, and shall be so reduced (x) only to the extent that the
payment and/or benefit otherwise to be paid or the vesting of the award that
otherwise would be accelerated, would be treated as a “parachute payment” within
the meaning of Section 280(G)(b)(2)(A) of the Code, (y) only to the extent
necessary to achieved the required reduction hereunder and (z) all amounts that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c). Any determinations that are made
pursuant to this Section 10(j) shall be made by a nationally recognized
certified public accounting firm that shall be selected by the Company (and paid
by the Company) prior to any transaction that is subject to Code Section 280G
and reasonably acceptable to Executive (the “Accountant”), which determination
shall be certified by the Accountant and set forth in a certificate delivered to
Executive setting forth in reasonable detail the basis of the Accountant’s
determinations. In connection with this determination the Accountant shall value
the non-compete and other restrictions on Executive’s activities.

11. Indemnification. Executive shall be indemnified and held harmless by the
Company during the Employment Period and following any termination of his
employment for any reason whatsoever in the same manner as would any other key
management employee of the Company with respect to acts or omissions occurring
on or prior to the termination of employment of Executive. In addition, during
the Employment Period and for a period of three (3) years following the
termination of Executive’s employment for any reason whatsoever, Executive shall
be covered by a Company-held directors’ and officers’ liability insurance policy
covering acts or omissions occurring on or prior to the termination of
employment of Executive.

 

7



--------------------------------------------------------------------------------

12. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier addressed as follows:

If to the Company:

LSB Industries, Inc.

16 S Pennsylvania Ave.

Oklahoma City, OK 73107

Attention: Chief Executive Officer

If to Executive:

His primary address last shown on the Company’s records.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, or the affidavit of messenger being deemed
conclusive but not exclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Sections 6 or 7,
shall not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

14. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 19, 20,
21, 23, 24 and 25 hereof and this Section 14 shall survive the termination of
employment of Executive or the termination or expiration of the Employment
Period. In addition, all obligations of the Company to make payments hereunder
shall survive any expiration of the Employment Period on the terms and
conditions set forth herein.

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of
Executive’s death, the personal representative or legatees or distributees of
Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. Unless provided by
applicable law, the Company shall require any successor to the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

8



--------------------------------------------------------------------------------

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

17. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

19. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Oklahoma (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

20. Dispute Resolution/Waiver of Jury Trial. Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the State of
Oklahoma or the United States District Court for the Western District of
Oklahoma and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or Executive’s employment by the Company or any
Company Affiliate, or the termination of such employment, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Oklahoma, located in
Oklahoma County, the United States District Court for the Western District of
Oklahoma, and appellate courts having jurisdiction of appeals from any of the
foregoing and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Oklahoma State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that Executive or the Company
may now or thereafter have to the venue or jurisdiction of any such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same, (c) waives all right to trial by jury
in any Proceeding (whether based on contract, tort or otherwise) arising out of
or relating to this Agreement or Executive’s employment by the Company or any
Company Affiliate, or the termination of such employment, or Executive’s or the
Company’s performance under, or the enforcement of, this Agreement, (d) agrees
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party at Executive’s or the Company’s
address as

 

9



--------------------------------------------------------------------------------

provided in Section 12 hereof, and (e) agrees that nothing in this Agreement
shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Oklahoma. In addition, if Executive
substantially prevails on any claim that is the matter of such dispute, the
Company shall promptly reimburse Executive for his legal fees.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of Executive, there being no
representations, warranties or commitments except as set forth herein and
supersedes and replaces all other agreements related to the subject matter
hereof, provided that any outstanding equity awards, shall continue to be in
full force and effect. In the event there is a conflict between any provision of
this Agreement and any other agreement, plan, policy or arrangement of the
Company or any Company Affiliate, the provision most favorable to Executive
shall govern.

22. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

23. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

24. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) or an exemption
therefrom and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If Executive notifies the
Company (with specificity as to the reason therefor) that Executive believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Code Section 409A and the Company concurs with such belief
or the Company (without any obligation whatsoever to do so) independently makes
such determination, the Company shall, after consulting with Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is

 

10



--------------------------------------------------------------------------------

considered deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and
(B) the date of Executive’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 24(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (B) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
(i) the actual date of payment within the specified period shall be within the
sole discretion of the Company and, (ii) if such payment qualifies as
non-qualified deferred compensation under Section 409A and it can be paid in one
of two calendar years, it shall be paid in the second calendar year.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

25. Definitions.

(a) “Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus for a performance year that
has ended on or prior to the Date of Termination; (iii) any accrued and unpaid
vacation and/or sick days; (iv) any amounts or benefits owing to Executive or to
Executive’s beneficiaries under the then applicable benefit plans of the Company
(excluding any severance plan, program, agreement or arrangement); (v) any
rights or entitlements under any other agreements between Executive and the
Company, including, without limitation, the Indemnification Agreements and any
outstanding equity award agreements; and (vi) any amounts owing to Executive for
reimbursement of expenses properly incurred by Executive prior to the Date of
Termination and which are reimbursable in accordance with Section 5 (including
any gross-up payment required thereunder). Amounts payable under (A) clauses
(i), (ii) and (iii) shall be paid promptly after the Date of Termination,
(B) clause (iv) shall be paid in accordance with the terms and conditions of the
applicable plan, program or arrangement; (C) clause (v) shall be treated in
accordance with the applicable agreement; and (D) clause (vi) shall be paid in
accordance with the terms of the applicable expense policy or Section 5, as
applicable.

 

11



--------------------------------------------------------------------------------

(b) “Cause” means (i) Executive’s conviction of, or plea of nolo contendere to,
a felony (other than for a traffic violation); (ii) Executive’s continued
failure to substantially perform Executive’s material duties hereunder (other
than due to a mental or physical impairment) after receipt of written notice
from the Company that specifically identifies the manner in which Executive has
substantially failed to perform Executive’s material duties and specifies the
manner in which Executive may substantially perform his material duties in the
future; (iii) an act of fraud or gross or willful material misconduct by
Executive; or (iv) Executive’s material breach of Section 7(a). Anything herein
to the contrary notwithstanding, Executive shall not be terminated for “Cause”
hereunder unless written notice stating the basis for the termination is
provided to Executive, as to clauses (ii) or (iv) of this paragraph, he fails to
cure such neglect or conduct within thirty (30) days following receipt of such
notice.

(c) “Change in Control” means:

(i) A “change in the ownership of the Company” which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company as of the Effective Date; however, if
any one person or more than one person acting as a group is considered to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons will not be considered a “change in the ownership of the Company” (or to
cause a “change in the effective control of the Company” within the meaning of
paragraph (ii) below) and an increase of the effective percentage of stock owned
by any one person, or persons acting as a group, as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this paragraph; provided, further,
however, that for purposes of this paragraph (i), any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company shall not constitute a Change in
Control. This paragraph (i) applies only when there is a transfer of the stock
of the Company (or issuance of stock) and stock in the Company remains
outstanding after the transaction;

(ii) A “change in the effective control of the Company” which shall occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, except for any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or (B) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election. For purposes of a “change in the effective control of the Company,”
if any one person, or more than one person acting as a group, is considered to
effectively control the Company within the

 

12



--------------------------------------------------------------------------------

meaning of this paragraph (ii) after the Effective Date, the acquisition of
additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of paragraph
(i) above; or

(iii) A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the stockholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to Code Section 409A, shall
not constitute a Change in Control.

For purposes of the definition of Change in Control, the provisions of
Section 318(a) of the Code regarding the constructive ownership of stock will
apply to determine stock ownership; provided, that, stock underlying unvested
options (including options exercisable for stock that is not substantially
vested) will not be treated as owned by the individual who holds the option.

(d) “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.

(e) “Competitive Enterprise” means (i) a business enterprise that engages in
nitrogen and climate control in competition with the Company or its subsidiaries
(the “Company’s Business”) (a) in the United States of America, or (b) in any
other country where the Company or its subsidiaries operates facilities or sells
such products. Notwithstanding the foregoing, in the event a business enterprise
(including, without limitation, any entity, or private equity or hedge fund) has
one or more lines of business that do not involve the Company’s Business,
Executive shall be permitted to associate with such business enterprise if, and
only if, Executive does not participate in, or have supervisory authority with
respect to, any line of business involving the Company’s Business.

(f) “Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during Executive’s
employment with the Company, information publicly available or generally known
within the industry or trade in which the Company competes and information or
knowledge possessed by Executive prior to his employment by the Company, shall
not be considered Confidential Information.

 

13



--------------------------------------------------------------------------------

(g) “Date of Termination” means (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated because of Executive’s Disability pursuant to Section 9(a)(ii)(A),
thirty (30) days after Notice of Termination, provided that Executive shall not
have returned to the performance of Executive’s duties on a full-time basis
during such thirty (30)-day period; (iii) if Executive’s employment is
terminated during the Employment Period by the Company pursuant to
Section 9(a)(ii)(B) or by Executive pursuant to Section 9(a)(iii), the date
specified in the Notice of Termination consistent with this Agreement; or (v) if
Executive’s employment is terminated upon the expiration of the Employment
Period pursuant to Section 1 , the last day of the Employment Period.

(h) “Disability” means the inability of Executive to perform Executive’s
material duties hereunder due to a physical or mental injury, infirmity or
incapacity, which is expected to exceed one hundred eighty (180) days (including
weekends and holidays) in any three hundred sixty-five (365)-day period, as
determined by Executive’s treating physician in his or her reasonable
discretion.

(i) “Good Reason” means (i) any material diminution in Executive’s job duties,
authorities or responsibilities ; (ii) a reduction in Executive’s Base Salary or
Target Bonus as a percentage of Base Salary or the failure to grant any Annual
Equity Award as required in Section 4(c); (iii) the assignment of duties
substantially inconsistent with Executive’s status as EVP — Manufacturing;
(iv) a relocation of Executive’s primary place of employment to a location more
than fifty (50) miles from the current location of the Company’s offices in
Oklahoma City, Oklahoma; (v) any other material breach of this Agreement by the
Company; or (vi) the failure of the Company to obtain the assumption in writing
of its obligations under the Agreement by any successor to all or substantially
all of the assets of the Company after a merger, consolidation, sale or similar
transaction in which such Agreement is not assumed by operation of law. In order
to invoke a termination for Good Reason, (A) Executive must provide written
notice within ninety (90) days of the later of the occurrence, or Executive’s
knowledge, of any event of “Good Reason,” (B) the Company must fail to cure such
event within thirty (30) days of the giving of such notice and (C) Executive
must provide a Notice of Termination within thirty (30) days following the
expiration of the Company’s cure period.

(j) “Non-Solicitation Period” means the period commencing on the Effective Date
and ending twenty-four (24) months after Executive’s Date of Termination

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

LSB INDUSTRIES, INC.

/s/ Daniel D. Greenwell

By:   Daniel D. Greenwell Title:   Chief Executive Officer

 

14



--------------------------------------------------------------------------------

EXECUTIVE

/s/ John Diesch

John Diesch

 

15



--------------------------------------------------------------------------------

Exhibit A

(Form of Release)

 

16



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, John Diesch, in consideration of and subject to the performance by LSB
Industries, Inc. (together with its affiliated companies and subsidiaries and
its successors and assigns, the “Company”), of its obligations under Section 10
of the Employment Agreement, dated July 21, 2016, effective as of August 1, 2016
(the “Agreement”), do hereby release and forever discharge as of the date hereof
the Company and its respective affiliates and subsidiaries and all present,
former and future directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates and
subsidiaries and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided herein (this “General Release”). Terms used
herein but not otherwise defined shall have the meanings given to them in the
Agreement.

1. I understand that, other than the Accrued Benefits, the payments or benefits
paid or granted to me under Section 10 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 10 of the Agreement,
other than the Accrued Benefits, unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act), the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable

 

17



--------------------------------------------------------------------------------

Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract (subject to the terms hereof), infliction
of emotional distress, defamation (subject to the terms hereof), or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this General Release constitutes a general release
of all claims and that no reference herein to a specific form of claim, statute
or type of relief is intended to limit the scope of this General Release.

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). Notwithstanding anything herein to the contrary, I am
not waiving any of the following (and definition of “Claims” shall not include
these claims or rights): (i) any claim or right to enforce the Agreement or this
General Release or any other written agreement between the Company and me that
pertains to an employee benefit plan, program, policy or arrangement, or
ownership of the Company’s stock or debt securities in effect as of the Date of
Termination ; (ii) any claims which arise after the date of this General
Release; (iii) my rights as a securityholder of the Company; and (iv) my rights
to be indemnified and/or defended and/or advanced expenses, including pursuant
to the Company’s corporate governance documents or the Indemnification Agreement
(as defined in the Agreement) (and Section 11 of the Agreement) or, if greater,
applicable law and my rights to be covered under any applicable directors’ and
officers’ insurance liability policies.

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever with
respect to claims released by me herein, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the foregoing, I acknowledge that I am not waiving and am not
being required to waive any right that cannot be waived under law, including the
right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company

 

18



--------------------------------------------------------------------------------

would not have agreed to the terms of the Agreement. I further agree that in the
event that I should bring a Claim seeking damages against the Company, or in the
event that I should seek to recover against the Company in any Claim brought by
a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law. I
further agree that I am not aware of any pending Claim, or of any facts that
could give rise to a Claim, of the type described in paragraph 2 as of the
execution of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties with respect to Claims released by me herein, I will pay all
costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees, and return all payments received
by me pursuant to the Agreement on or after the termination of my employment. I
further agree that if I materially violate any of my post-employment obligations
under Sections 6 or 7 of the Agreement, I will also forfeit any cash severance
amounts payable by the Company pursuant to either Section 10(d) or Section 10(e)
of the Agreement, as applicable, other than the Accrued Benefits, and will
return any such sums already paid, on an after-tax basis, to the Company;
provided that no such payments shall be subject to forfeiture and/or repayment
unless the Company has provided me with written notice of the events giving rise
to such forfeiture and/or repayment and I have not ceased to engage in such
activities within fifteen (15) days of my receipt of such written notice.

9. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel that I have consulted
regarding the meaning or effect hereof (and I will instruct each of the
foregoing not to disclose the same to anyone) or as required by law or to the
extent reasonably necessary in connection with any dispute between me and the
Company regarding this General Release, the Agreement or any other written
agreement between the Company and me that pertains to an employee benefit plan,
program, policy or arrangement, or ownership of the Company’s stock or debt
securities in effect as of the Date of Termination.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16,
17, 19, 20, 21, 23, 24 and 25 of the Agreement shall survive my execution of
this General Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

 

19



--------------------------------------------------------------------------------

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement, this General Release, or any other written agreement between the
Company and me that pertains to an employee benefit plan, program, policy or
arrangement, or ownership of the Company’s stock or debt securities in effect as
of the Date of Termination, after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

15. Subject to applicable law, I covenant and agree that I shall not in any way
publicly disparage, call into disrepute, or otherwise defame or slander the
Company or any of its subsidiaries, in any manner that would materially damage
the business or reputation of the Company or its subsidiaries. The Company
covenants and agrees, on behalf of itself and its subsidiaries, that neither the
Company, any of its subsidiaries nor any of the officers or directors of the
Company or any of its subsidiaries shall in any way publicly disparage, call
into disrepute, or otherwise defame or slander me. Nothing in this Section 15
shall preclude or restrict me or the Company or any of the subsidiaries of the
Company from making truthful statements, including, without limitation, those
that are required by applicable law, regulation or in connection with a legal
process or proceeding, and the making of such statements shall not be a
violation of this section.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990. AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION,

 

20



--------------------------------------------------------------------------------

  (v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; AND

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT.

 

SIGNED:                                             DATE:
                                        

 

AGREED AS TO SECTION 15 HEREOF: LSB INDUSTRIES, INC. Name:  

 

Title:  

 

 

21